              Case 3:18-cr-05579-RJB Document 394 Filed 01/24/19 Page 1 of 2




 1                                                                      Judge Ronald B. Leighton
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT TACOMA
 9
10
      UNITED STATES OF AMERICA,                                NO. CR18-5579
11
                               Plaintiff,
                                                               ORDER CONTINUING TRIAL DATE
12
                                                               AND PRETRIAL MOTIONS
13                                                             DEADLINE
                          v.
14
      CARLOS EDUARDO LOPEZ
15    HERNANDEZ, et al.,
16
                               Defendants.
17
18          The Court has considered the United States’ Motion to Continue Trial Date and its
19 Memorandum in Support, requesting a continuance of the trial date and pretrial motions
20 deadline. In light of the circumstances presented in the United States’ motion,
21          THE COURT FINDS that the failure to grant a continuance of the trial date would
22 result in a miscarriage of justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
23          THE COURT FURTHER FINDS that this is a complex case due to the number of
24 defendants and corresponding volume of discovery to be provided, and that it is
25 unreasonable to expect adequate preparation for pretrial proceedings or the trial itself as
26 those dates are currently set, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(ii).
27          THE COURT FURTHER FINDS that the failure to grant a continuance of the trial
28 date and pretrial motions deadline would deny defense counsel the reasonable time
     ORDER CONTINUING TRIAL DATE                                               UNITED STATES ATTORNEY
                                                                               1201 PACIFIC AVENUE, SUITE 700
     AND PRETRIAL MOTIONS DEADLINE - 1
                                                                                TACOMA, WASHINGTON 98402
     United States v. Lopez Hernandez, et al. / CR18-5579RBL                           (253) 428-3800
              Case 3:18-cr-05579-RJB Document 394 Filed 01/24/19 Page 2 of 2




 1 necessary for effective preparation, taking into account the exercise of due diligence,
 2 within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
 3          THE COURT FURTHER FINDS that the ends of justice will be served by
 4 ordering a continuance in this case, that a continuance is necessary to ensure adequate
 5 time for case preparation, and that these factors outweigh the best interests of the public
 6 and the Defendants in a speedy trial.
 7          Accordingly, IT IS ORDERED that the period of time from the date of this Order
 8 until the new trial date of September 23, 2019, is excluded time pursuant to the Speedy
 9 Trial Act, 18 U.S.C. § 3161(h)(7)(A).
10          Additionally, IT IS ORDERED that the pretrial motions deadline is reset to
11 August 23, 2019.
12
13          DONE IN OPEN COURT this 24th day of January, 2019.
14
15
16
17
                                                               A
                                                               Ronald B. Leighton
                                                               United States District Judge
18
19
20
     Presented by:
21
22
23 s/ Marci L. Ellsworth
24 MARCI L. ELLSWORTH
   KARYN S. JOHNSON
25 Assistant United States Attorneys
26
27
28
     ORDER CONTINUING TRIAL DATE                                                     UNITED STATES ATTORNEY
                                                                                     1201 PACIFIC AVENUE, SUITE 700
     AND PRETRIAL MOTIONS DEADLINE - 2
                                                                                      TACOMA, WASHINGTON 98402
     United States v. Lopez Hernandez, et al. / CR18-5579RBL                                 (253) 428-3800
